department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number vil qualified_state_tuition_program sec_6041 information_at_source returns regarding payments of interest legend promotional period amount amount ira promotional period principal principal state this is in response to your ruling_request dated rulings with respect to the information reporting requirements under sec_6049 and sec_6041 of the internal_revenue_code code for bonus payments made or to be made by you pursuant to your ira bonus plan and your sec_529 bonus plan you are requesting facts you are a common parent of a consolidated_group of corporations which file annual consolidated u s_corporation income_tax returns on an accrual_method calendar_year basis we use the term you to refer to the consolidated_group you provide a full range of banking investment_asset management and other financial and risk management products and services you have established two incentive payment programs for your clients - the ira bonus plan and the bonus plan under the ira bonus plan for your clients who open a new individual_retirement_account ira qualified under sec_408 during the ira promotional period and fund the account with dollar_figureprincipal or more you will credit dollar_figureamount to the client’s account under the bonus plan for your clients who open a new state sec_529 bonus plan through you fund the account with at least dollar_figureprincipal within days of opening the account and maintain that amount for a minimum of days you will credit dollar_figureamount to the client’s state sec_529 plan account you provide these bonus payments to incentivize clients to invest with and through you and to help clients save for retirement and educational costs you state that you are treating these bonus payments as income to your clients but do not know whether information reporting is required ruling requested does the incentive you paid under your ira bonus plan give rise to information reporting requirements under sec_6041 sec_6049 or any other provisions of the code does the incentive you paid under your bonus plan give rise to information reporting requirements under sec_6041 sec_6049 or any other provisions of the code law sec_408 and b respectively define individual_retirement_accounts and individual retirement annuities and specify their requirements sec_529 exempts from taxation a qualified_tuition_program which includes a program established and maintained by a state or agency_or_instrumentality thereof to which a person may make contributions to an account established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account sec_6041 generally requires all persons engaged in a trade_or_business and making certain specified_payments of dollar_figure or more in the course of such trade_or_business to any other person during the calendar_year to make and file an information_return with the service for each calendar_year in which they make such payments and furnish a copy of the information_return to that person sec_6042 generally requires all persons making payments of dividends aggregating dollar_figure or more to any other person during the calendar_year to make and file an information_return with the service for each calendar_year in which they make such payments and furnish a copy of the information_return to that person sec_6042 carves out from the term dividends distributions and payments made to a person described in sec_6049 unless otherwise provided in regulations sec_6049 generally requires all persons who make payments of interest aggregating dollar_figure or more to any other person during the calendar_year to make and file an information_return with the service for each calendar_year in which they make such payments and furnish a copy of the information_return to that person see sec_6049 sec_1_6049-1 sec_6049 provides that except to the extent otherwise provided in regulations an amount_paid to a person described in sec_6049 is excepted from reporting individual retirement plans are included as persons described in sec_6049 and the regulations do not provide otherwise the regulations provide that an individual_retirement_plan as defined in sec_7701 is an exempt recipient see sec_6049 sec_1_6049-4 sec_7701 defines the term individual_retirement_plan to mean an individual_retirement_account in sec_408 and an individual_retirement_annuity in sec_408 sec_1_6041-1 provides that payments reportable under that section do not include payments of amounts with respect to which an information_return is required by or may be required under authority of sec_6042 or sec_6049 sec_1_6042-1 excludes from the term dividend with respect to amounts paid or credited after date any amount_paid or credited to any person described in sec_1 c ii unless certain circumstances occur sec_1_6049-4 exempts from information_return requirements payments made to an individual_retirement_plan as defined in sec_7701 in announcement 2008_9_irb_512 an advance notice of proposed rulemaking the service notes that the irs and the treasury_department also have considered the possibility that employers may consider funding sec_529 accounts for employees’ children or that a debtor may fund an account for the lender's child sec_529 does not override or permit avoidance of federal taxes otherwise applicable to payments that are not in the nature of gifts guidance on qualified tuition_programs under sec_529 advance notice of proposed rulemaking federal_register date pp - analysis aggregating dollar_figure or more to any other person during the calendar_year must file an information_return for each calendar_year in which they make such payments and furnish a copy of the information_return to that person see sec_6049 sec_1 a i interest payments made to exempt recipients as set forth in sec_6049 sec_6049 provides generally that all persons who make payments of interest are excluded from the information reporting requirements of sec_6049 unless regulations provide otherwise see sec_6049 individual retirement plans as defined in sec_7701 to mean individual_retirement_accounts under sec_408 and individual retirement plans under sec_408 are exempt recipients under sec_6049 and sec_1_6049-4 therefore if the incentives ie dollar_figureamount paid pursuant to the ira bonus plan are payments of interest to individual_retirement_accounts under sec_408 they are not subject_to the information reporting requirements of sec_6049 if the incentives paid pursuant to the ira bonus plan constitute dividends_paid on the individual_retirement_accounts rather than interest they are not subject_to the information reporting requirements of sec_6042 for similar reasons payments made to an exempt recipient under sec_6049 including an ira under sec_6049 are excluded from the term dividend for purposes of information reporting under sec_6042 unless otherwise provided in regulations see sec_6042 the regulations under sec_6042 do not provide otherwise therefore dividends_paid to an ira under the ira bonus plan are excluded from the information reporting requirements of sec_6042 see sec_1_6042-3 sec_1_6049-4 because these incentive payments could be subject_to information reporting under the authority of sec_6042 or sec_6049 they are not subject_to information reporting under sec_6041 sec_1_6041-1 the payments are not subject_to any other information reporting requirements sec_529 exempts from taxation a qualified_tuition_program which includes a program established and maintained by a state or agency_or_instrumentality thereof to which a person may make contributions to an account established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account whether payments to such accounts by persons other then the account owner are subject_to sec_6041 or sec_6049 information reporting requirements depends on whether those payments are payments of interest or payments of income to the account owner your payment of dollar_figureamount in connection with the bonus plan is not properly characterized as interest on a plan account because it is paid_by you of your own accord as a bank and brokerage and not by or on behalf of state as an establisher and maintainer of the qstp program sec_529 requires qstp’s be established and maintained by a state or agency_or_instrumentality thereof under state law all investment amounts in the plan are held by state and not you since your payment of dollar_figureamount is of your own accord and not by the state treatment of the payment as interest would be inconsistent with the requirements of sec_529 your payment of dollar_figureamount in connection with the bonus plan is properly characterized as a payment by you to the client followed by a contribution by the see federal_register pincite you paying dollar_figureamount is client to their plan account this is consistent with the tax treatment of payments that are not in the nature of gifts such as employer funding of sec_529 accounts similar non-gift funding of a sec_529 account by a third party who is not the account owner your payment is also similar to service proposed treatment of a change in beneficiary which the service deems a taxable_distribution to the account owner followed by a new gift id at sec_6041 provides generally that all persons engaged in a trade_or_business who in the course of that business pay another person fixed and determinable gains profits and income aggregating dollar_figure or more in any taxable_year must file an information_return for each calendar_year in which they make such payments and furnish a copy of the information_return to that person see sec_6041 sec_1_6041-1 since the incentives paid under your bonus plan are payments of income to the client followed by a contribution of the same amount by the client to the sec_529 account the payments are subject_to the information reporting requirement to the extent that they total dollar_figure or more these payments are not subject_to any exception under sec_6041 and are not subject_to any other information reporting requirement ruling based on the foregoing we rule as follows because the incentive payment under the ira bonus plan is characterized as interest or other earnings eg dividend paid on an ira it is not subject_to the information reporting requirements of sec_6042 or sec_6049 it is also not reportable under sec_6041 or any other information reporting requirements of the code because the incentive payment under the bonus plan is characterized as a payment of income to the client and not as interest it is subject_to the information reporting requirements of sec_6041 to the extent that the total payments equal or exceed dollar_figure this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice redacted ruling letter this document may not be used or cited as precedent sec_6110 of the internal_revenue_code
